Consent of Independent Registered Public Accounting Firm The Board of TrusteesThe Calvert Fund: We consent to the use of our report, incorporated herein by reference, dated November 24, 2010, with respect to the financial statements of the Calvert Government Fund, a series of The Calvert Fund, as of September 30, 2010, and to the references to our firm under the heading "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm and Custodian" in the Statement of Additional Information. /s/ KPMG LLP Philadelphia, Pennsylvania February 09, 2011
